DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 08/25/2022 has been entered and fully considered. Claims 1-8 remain pending in the application, where the independent claim has been amended. 


Response to Arguments
2- Examiner has considered Applicant’s proposed amendments, and their corresponding arguments, and acknowledges they overcome the 35 USC 112 rejections and the 35 USC 101 rejections of the pending claims, as set forth in the non-final office action mailed on 6/02/2022. The above rejections are therefore withdrawn.

Examiner also considers and enters the new filed Abstract, overcoming the objection in the previous office action.

3- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Abbott, Abbott and Clepinger in view of An et al. (PGPUB 2010/0051817).
Claim Rejections - 35 USC § 112 
4- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5- Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, which reads “…as a result of the application of the external forces…”, the underlined clauses appear to present an antecedence issue as the claim does not introduce or define any “external forces” but only an “application of an external force…”.
The same claim 1 is also unclear as it introduces the limitation “… d) predicting a shape which the glass sheet model will have after removal of the stress values are removed…”. 
Claims 2-8 are similarly rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103

6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 1, 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abbott et al. (PGPUB No. 2012/0053891, hereinafter Abbott), in view of Abbott et al. (WO 2016/115311, hereinafter Abbott2), and further in view of Shin (KR 20050043368).

As to amended claims 1, 6-7, Abbott teaches a method of predicting a gravity-free shape of a glass sheet (Figs. 1-13 and Abstract), comprising: a) determining, using a shape-measuring part that operates a plurality of sensors to measure a property of the glass sheet at a plurality of locations (Abstract and ¶ 58-69 for ex.; Abbott and the reference incorporated therein, i.e. US Patent 9031813; the use of the BON gauge (100) and the additional second gauche 200), an initial shape of a glass sheet during a process of forming the glass sheet based on the property measured at the plurality of locations, the initial shape of the glass sheet comprising a one-dimensional shape which the glass sheet has during the process of forming the glass sheet (the initial shape can be considered as the flat shape as disclosed in ¶ 12, 40-Fig. 3, ¶ 57-61, 71 for ex.) and prior to application of an external force (¶ 13, 59-69 for ex.; the flat shape is determined before the precalculations corresponding to supporting the object 140 by the pins); 
b) during application of an external force to the glass sheet, determining stress values applied to the glass sheet at the plurality of locations as a result of the application of the external forces (¶ 58-69 for ex.; calculating the sag values due to forces the pins apply at their contact locations and to the gravitational forces between those contact forces); 
c) generating a glass sheet model having the initial shape and to which the stress values are applied (¶ 62-64 for ex. then measuring the stress forces using 74/82/110/120/130; ¶ 66 for ex.); 
d) predicting a shape which the glass sheet model will have after removal of the stress values are removed, as a gravity-free shape of the glass sheet (and due to the 112 issues here above, ¶ 67 for ex.; the final estimate is obtained); and e) storing the gravity-free shape of the glass sheet in a database with defect information associated with the gravity-free shape (Claims 14, 18); (Claim 6)  wherein a finite element method (FEM) nonlinear prediction algorithm is used to predict the stress-induced shape and the gravity-free shape (¶ 57-68); (Claim 7) wherein the gravity-free shape of the glass sheet is predicted based on data related to properties of the glass sheet (¶ 5, 57-58 for ex.)  
Abbott does not teach expressly the application of an external force as part of a flattening process; and e) storing the gravity-free shape of the glass sheet in a database to stop a supply subsequently-produced glass sheets comprising the gravity-free shape to customers based on the defect information.
	However, and in a similar field of endeavor, Abbott2 teaches apparatus and method of making and glass substrate as a product thereof (Abstract and Figs. 1-23) wherein measuring glass shape using laser sensors is disclosed to take place during the flattening process of the glass sheet using gravitational forces (¶ 68). 
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Abbott in view of Abbott2’s suggestions so that the application of an external force as part of a flattening process, with the advantage taught by Abbott2 of effectively and precisely controlling the stress values on the draw glass during the glass sheet making (¶ 68).
The combination does not still teach expressly e) storing the gravity-free shape of the glass sheet in a database to stop a supply subsequently-produced glass sheets comprising the gravity-free shape to customers based on the defect information.
However, one with ordinary skill in the art would find such a business method obvious to avoid harming financial losses to the glass manufacturing company should their product, gravity free glass presents defects, such as warping due its mechanical properties. Example of such a process are provided in the references cited with this office action (see for ex. KR 101813983, CN 107388669, CN 1134789915, CN 110294398) wherein clients or purchasers of specific items return the items and/or report manufacturing defects therein, forcing the producers to interrupt the manufacturing of the defectuous items in view of correcting the defects. As an example, Shin teaches a method of selling/distributing products (Abstract) with steps S872-S873 where the purchaser can return the defective product. Step S321 is where the producer’s production process is cancelled if any production issue is noticed.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Abbott and Abbott2 in view of Shin’s suggestions so that storing the gravity-free shape of the glass sheet in a database to stop a supply subsequently-produced glass sheets comprising the gravity-free shape to customers based on the defect information, with the advantage of effectively avoiding financial losses from continuing the production of defective glass sheets.  

As to claim 8, the combination of Abbott, Abbott2 and Shin teaches the method of claim 1, wherein producing glass sheets; constructing a database of gravity-free shapes of glass sheets as predicted by a method recited in claim 1 (See rejection of claim 1).
The combination of Abbott and Abbott2 does not teach expressly a method of managing quality of a glass sheet based on a gravity-free shape, comprising:  supplying the glass sheets to purchasers; collecting information on defects of the glass sheets and determining reasons for the defects; and responsive to defective glass sheets supplied to a specific purchaser of the purchasers turning out to be caused by a specific gravity-free shape, stopping supply of glass sheets with the specific gravity-free shape to the specific purchaser.
However, one with ordinary skill in the art would find such a business method obvious to avoid harming financial losses to the glass manufacturing company should their product, gravity free glass presents defects, such as warping due its mechanical properties. Example of such a process are provided in the references cited with this office action (see for ex. KR 101813983, CN 107388669, CN 1134789915, CN 110294398) wherein clients or purchasers of specific items return the items and/or report manufacturing defects therein, forcing the producers to interrupt the manufacturing of the defectuous items in view of correcting the defects. As an example, Shin teaches a method of selling/distributing products (Abstract) with steps S872-S873 where the purchaser can return the defective product. Step S321 is where the producer’s production process is cancelled if any production issue is noticed.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Abbott, Abbott2 in view of Shin’s suggestions so that a method of managing quality of a glass sheet based on a gravity-free shape is used and comprising:  supplying the glass sheets to purchasers; collecting information on defects of the glass sheets and determining reasons for the defects; and responsive to defective glass sheets supplied to a specific purchaser of the purchasers turning out to be caused by a specific gravity-free shape, stopping supply of glass sheets with the specific gravity-free shape to the specific purchaser, with the advantage of effectively avoiding financial losses from continuing the production of defective glass sheets.  

8- Claims 2-5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abbott, Abbott2 and Shin in view of Clepinger et al. (CN 102557397).


As to amended claims 2-3, the combination of Abbott, Abbott2 and Shin teaches the method of claim 1.
The combination does not teach expressly wherein determining the stress values applied to the glass sheet comprises: irradiating the flattened glass sheet with polarized light, measuring retardation values and azimuth angles of the polarized light having passed through the flattened glass sheet at the plurality of locations in the glass sheet, and converting the retardation values and azimuth angles to the stress values, even though it discloses the method using optical means in a general way (Abbott: Claims 4, 12); and teaches (claim 3) wherein the glass sheet is produced by a drawing process or a float process (Abbott: ¶ 2 for ex.) but does not teach expressly determining the one-dimensional shape of the glass sheet comprises measuring a shape of a glass ribbon in the drawing process or the float process, and the glass sheet is cut from the glass ribbon.
However, in a similar field of endeavor of optical measurements on draw glass to estimate stress effects therein, Clepinger teaches using a method for producing light measurements of fusion draw glass (Abstract and Figs. 1-5) wherein the method comprises irradiating the flattened glass sheet with polarized light, measuring retardation values and azimuth angles of the polarized light having passed through the flattened glass sheet at the plurality of locations in the glass sheet, and converting the retardation values and azimuth angles to the stress values (¶ 3, 30-46 for ex.); (Claim 3) determining the one-dimensional shape of the glass sheet comprises measuring a shape of a glass ribbon in the drawing process or the float process (¶ 4, 45 for ex.), and the glass sheet is obtained by cutting the glass ribbon (¶ 31).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus and method of Abbott, Abbott2 and Shin in view of Clepinger’s suggestions so that obtaining the stress values comprises: irradiating the flattened glass sheet with polarized light, measuring retardation values and azimuth angles of the polarized light having passed through the flattened glass sheet at the plurality of locations in the glass sheet, and converting the retardation values and azimuth angles to the stress values; determining the one-dimensional shape of the glass sheet comprises measuring a shape of a glass ribbon in the drawing process or the float process, and the glass sheet is obtained by cutting the glass ribbon, with the advantage of effectively and precisely measuring the stress values on the draw glass.  

As to claims 4-5, the combination of Abbott, Abbott2, Shin and Clepinger teaches the method of claim 3.
Moreover, Abbott teaches wherein determining the one-dimensional shape June 7, 2016of the glass sheet comprises sensing the glass ribbon at respective locations along a width of the glass ribbon perpendicular to a drawing direction in which the glass ribbon is drawn (Abbott teaches however using a matrix of pins, and scanning the whole glass surface in the regions supported by the pins matrix, i.e. including the areas of the glass ribbon perpendicular to the drawing direction.); (Claim 5) wherein the initial shape additionally reflects at least one of a local shape of a lifted corner and a local shape of a lifted edge, determined by measuring a warp of the glass sheet subjected to gravity (¶ 122, 125 for ex.; the measurement process considers the full sheet, i.e. including local warps at local corners and/or edges; i.e. warp is construed as a lift effect).  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886